1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BEN ORLANDO MARTIN,                                No. 2:16-cv-1929-KJM-EFB P
12                         Plaintiff,
13            v.                                         ORDER VACATING SETTLEMENT
                                                         CONFERENCE
14    FRED FOULK, et al.,
15                         Defendants.
16

17           Plaintiff is a former state prisoner proceeding without counsel in an action brought under
18   42 U.S.C. § 1983. A settlement conference is currently set in this case for June 7, 2019. ECF No.
19   49. Plaintiff, however, requests that it be postponed, stating that he has been paroled, is living in
20   Washington, and that traveling to California would pose a hardship. ECF No. 53. Good cause
21   appearing, the request is granted to the extent that the settlement conference set for June 7, 2019,
22   is vacated. The matter will again be referred to the Court’s Alternative Dispute Resolution
23   Division to determine whether the settlement conference can be rescheduled.
24           In accordance with the above, IT IS HEREBY ORDERED that:
25           1. The June 7, 2019 settlement conference is vacated.
26           2. This matter is referred to the Court's Alternative Dispute Resolution Division for a
27                 determination as to whether the settlement conference can be rescheduled.
     /////
28

                                                        1
1          3. The Clerk of the Court is directed to terminate ECF No. 53.
2    DATED: June 5, 2019.
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
